EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Baehl on 05/17/2022.

The application has been amended as follows: 
Claim 1, between lines 8-9, insert “a hafnium concentration of greater than 5 ppm by weight;” .
Claims 8-11, line 1, after “wherein the” insert “metallocene”.
Claim 11, line 6, delete “a hafnium concentration of greater than 5 ppm by weight;”.
Claim 15, line 4, after “each skin layer” delete “may be” and insert “is”.








	Please replace the abstract as follows:
		“A film, preferably, a multi-layered film, including a polymer composition, wherein the polymer composition includes: within a range from 1 wt % to 25 wt % of a cyclic olefin copolymer based on the weight of the polymer composition, and within a range from 75 wt % to 99 wt % (the remainder of material) of a polyethylene based on the weight of the polymer composition, wherein the cyclic olefin copolymer has a glass transition temperature (T.sub.g) of at least 80.degree. C. The films may be used in shrink packaging application.”














Reasons for Allowance

Claims 1-3 and 5-25 are allowed.
The present claims are allowable over the “closest” prior art Lu (US 2009/0286024) and Mitchell et al. (US 2017/0283116).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a polyethylene film comprising a polymer composition, wherein the polymer composition comprises: from 75 wt% to 99 wt% of a metallocene linear low density polyethylene (LLDPE) based on the weight of the polymer composition, and from 1 wt% to 25 wt% of a cyclic olefin copolymer based on the weight of the polymer composition, wherein: the metallocene LLDPE comprises from 80 wt% to 99 wt% ethylene derived units and 1 wt% to 20 wt% units derived from one or more C3 to C20 a-olefins; has a density in the range of from 0.905 g/cm3 to 0.930 g/cm3. has a melt index (I2) in the range of from 0.1 g/10 min to 2.0 g/10 min, has a melt index ratio (MIR) in the range of from 25 to 80; and has a molecular weight distribution (MWD) in the range of from 1.5 to 5.5; and the cyclic olefin copolymer has a glass transition temperature (Tg) of greater than 1000C as measured by DSC method, and wherein the cyclic olefin copolymer comprises greater than 70 wt% of cyclic olefin derived units by weight of the cyclic olefin copolymer.
Lu discloses a multilayer shrink film comprising a core layer and at least one other layer adjacent thereto, the core layer comprising 20 to 80 wt% of mLLDPE, wherein the core layer is sandwiched between two skin layers, wherein the mLLDPE in the core layer comprises 0.5 to 20 wt% of C3 to C8 alpha olefin derived units and remainder is ethylene derived units. However, Lu does not disclose cyclic olefin copolymer, its amount and glass transition temperature. Further, Lu is silent regarding a hafnium concentration of grater than 5 ppm by weight in mLLDPE.
Mitchell discloses shrink film comprising a core layer comprising 20 to 98 wt.% of  LLDPE and 2 to 40 wt.% of cyclic olefin, wherein the COC has a glass transition temperature above 70 C and the COC comprises norbornenes in an amount of 60 to 70 wt.%. However, the presently amended claim recites the amount of COC greater than 70 wt%. 
In light of above it is clear that the rejections of record are untenable and thus, the present claims are passed to issue. 

Claims 1-3 and 5-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-25 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 13-25 include all the limitation of allowable product claim 1, it is noted that present claims 13-25 are allowable over Lu and Mitchell et al. for the same reasons set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787